Judge Hunter
dissenting.
The majority has chosen to overturn the unanimous decision of the Full Commission (affirming the deputy commissioner’s decision) finding for the defendant-employer (“DOT”). For the reasons outlined below, I respectfully dissent.
The majority opinion is based on the fact that because the Commission found that the shoes issued as a part of plaintiff’s uniform were not required as a condition of employment and plaintiff was not allowed to purchase and wear her own work shoes, the Commission cannot then “transform[] the ‘requirement’ into an election or personal choice.” However, I do not agree that the Commission did so.
In finding that the shoes were required — DOT having readily admitted it — the Commission simply acknowledged the general rules of employment for that employer. However, DOT stated and the Commission found as fact that “upon request and receipt of a written statement from a doctor, shoes other than the required work shoes would [have] be[en] permitted. Plaintiff does not dispute this finding, but neither does she argue that she ever made the request. Instead, plaintiff alleges that from the beginning of her employment with defendant, she “experienced problems with her feet [above and beyond the already pre-existing conditions] while wearing the required work shoes ... [and that] her symptoms worsened over [the] five years [she worked for defendant]; [yet] she never complained to her supervisor nor consulted a physician.”
It is true that under N.C. Gen. Stat. § 97-22, an employee is required to notify her employer, in writing, that she has an occupational disease “within 30 days after the occurrence.” In addition, § 97-58(b) sets out that “[t]he time of notice ... [to the employer does not begin to run until] the employee has been advised by competent medical authority” that he has the occupational disease. N.C. Gen. Stat. § 97-58(b) (1999) (emphasis added). However, even though plaintiff admits that she believed, from the very beginning of the five years she worked for defendant, that her disease was being aggravated by the work shoes, the majority chooses to hold that plaintiff was not required to notify defendant of her occupational disease until a doctor actually attributed the illness to her work and advised her so. I do not believe this interpretation bodes well with case law or legislative statutory intent.
*193When we read N.C. Gen. Stat. § 97-58(c) which deals with occupational disease caused by radiation (an injury which often takes a long time to show itself), we see that our Legislature clearly chose to place responsibility on the employee to notify her employer of its possible liability. The pertinent portion of the statute states:
[T]he right to compensation for radiation injury, disability or death shall be barred UNLESS a claim is filed within two years after the date upon which the employee first suffered incapacity from the exposure to radiation and either knew or in the exercise of reasonable diligence should have known that the occupational disease was caused by his . . . employment.
N.C. Gen. Stat. § 97-58(c) (1999) (emphasis added). Thus, I do not believe that our Legislature intended to hold victims of radiation poisoning to a higher standard than employees injured in the workplace by other means.
It has long been held by the courts of this state that:
Statutes in pari materia are to be construed together and where the language is ambiguous, the court must construe it to ascertain the true legislative intent. And where a strict literal interpretation of the language of a statute would contravene the manifest purpose of the Legislature, the reason and purpose of the law should control, and the strict letter thereof should be disregarded.
Duncan v. Carpenter, 233 N.C. 422, 426, 64 S.E.2d 410, 413-14 (1951), overruled on other grounds, Taylor v. Stevens & Co., 300 N.C. 94, 265 S.E.2d 144 (1980) (emphasis added) (citations omitted). Furthermore, this Court has enunciated the Legislative intent in “holding that time for [latent occupational disease] claims runs from notification of injury is . . . [due to] the peculiar problems of such a disease Taylor, 300 N.C. at 101, 265 S.E.2d at 148.
It is clear that our Legislature never intended that the statutory scheme of G.S. 97-58 would be construed to render time for notice and claim absurd. It is equally clear that our Legislature never intended that a claimant for workers’ compensation benefits would have to make a correct medical diagnosis of his own condition prior to notification by other medical authority of his disease in order to timely make his claim. . . .
*194[However,] [t]his is not to say that the time of disablement for other statutory provisions is necessarily the date a claimant was informed he was disabled by an occupational disease. . . .
Id. at 102, 265 S.E.2d at 149 (citation omitted) (emphasis added).
Thus, construing these statutes and our case law in para mate-ria, I believe it is evident that where an employee “in the exercise of reasonable diligence should have known that [her] occupational disease was caused by h[er] . . . employment[,]” she had a responsibility to timely file her claim so that her employer would be put on notice, N.C. Gen. Stat. § 97-58(c) (emphasis added), UNLESS she had a “reasonable excuse.” N.C. Gen. Stat. § 97-22 (1999).
A “reasonable excuse” has been defined by this Court to include “a belief that one’s employer is already cognizant of the accident...” or “[w]here the employee does not reasonably know of the nature, seriousness, or probable compensable character of his injury and delays notification only until he reasonably knows . . . .’’Lawton v. County of Durham, 85 N.C. App. 589, 592, 355 S.E.2d 158, 160 (1987). The burden is on the employee to show a “reasonable excuse.”
Jones v. Lowe’s Companies, 103 N.C. App. 73, 75, 404 S.E.2d 165, 166 (1991) (emphasis added). In the case at bar, it is my belief that plaintiff failed to give timely notice — without reasonable excuse — thus the Commission was correct in denying her claim against her employer. N.C. Gen. Stat. § 97-22. Nevertheless, even if plaintiffs notice was timely, I believe the Commission was correct in denying her claim.
In Jones, plaintiff-employee was a delivery clerk who injured his leg when he fell while carrying several panels of sheetrock. Plaintiff-employee did not notify his employer the day of the accident and only did so when, more than two months later, “his leg became numb and would no longer support his body.” Jones, 103 N.C. App. at 76, 404 S.E.2d at 166. Plaintiff-employee argued that his notice to employer was timely because it was not until that point that he knew the nature and seriousness of his injury. Id. This Court, agreeing with plaintiff-employee that his notice was timely, opined that timely notice was, however, not enough; the Court reasoned that:
If prejudice [against employer] is shown, Employee’s claim is [still] barred even though he had a reasonable excuse for not giv*195ing notice of the accident within 30 days. . . . Whether prejudice exists requires an evaluation of the evidence in relationship to the purpose of the statutory notice requirement.
“The purpose is dual: First, to enable the employer to provide immediate medical diagnosis and treatment with a view to minimizing the seriousness of the injury, and second, to facilitate the earliest possible investigation of the facts surrounding the injury.”
2B Larson’s Workmen’s Compensation Law § 78.10, 15-102; Booker v. Medical Center, 297 N.C. 458, 481, 256 S.E.2d 189, 204 (1979).
Id. at 76-77, 404 S.E.2d at 167 (citations omitted) (emphasis added).
In the case at bar, the Commission found in its Opinion and Award that:
2. During her employment with defendant-employer, plaintiff has filed at least four workers’ compensation claims, only one of which has been found compensable. When questioned about the claims, plaintiff had no memory of them.
[[Image here]]
4. As a part of her employment with defendant, plaintiff was required to wear at all times a uniform which included synthetic leather (Corfam) work shoes that were provided by defendant to plaintiff. Plaintiff was not allowed to purchase and wear her own work shoes. However, upon request and receipt of a written statement from a doctor, shoes other than the required work shoes would be permitted. Plaintiff never requested permission to wear other than required work shoes. She did not ask her doctor, Dr. Hagan, for a prescription although he had previously provided such a statement for other DMV workers.
5. Plaintiff had pre-existing non-work related foot problems consisting of bunions and congenital deformities.
6. In June of 1990, at the beginning of her employment with defendant-employer, plaintiff experienced problems with her feet while wearing the required work shoes. Her feet would become hot, they would perspire, swell and plaintiff would experience pain, more in the right foot than the left. According to plaintiff, *196her symptoms worsened over five years; however, she never complained to her supervisor nor consulted a physician.
[[Image here]]
8. Plaintiff and Dr. Hagan agreed that plaintiff had preexisting foot deformities and also foot pain and problems for at least the preceding five years.
[[Image here]]
11. Plaintiff informed her supervisor of the surgery to take place on 8 December 1995. Plaintiff testified that she told her supervisor that she could not wear the shoes without having surgery, and her supervisor stated that plaintiff informed him she was having foot problems which required surgery. However, plaintiff never informed her supervisor that the condition requiring surgery was caused or otherwise due to the shoes she wore as part of her uniform. Plaintiff never complained to her supervisor about her shoes. She never requested permission during the five years of her employment, to wear shoes other than the Corfam shoes supplied at work. Defendant was prejudiced by plaintiffs failure to inform it of the relationship between her shoes and her increasingly deteriorating foot condition. Had plaintiff informed defendant of the problem, her shoes could have been changed and no aggravation of her condition would have occurred.
12. Plaintiff never asserted that her pre-existing foot deformities were aggravated by her work conditions until more than a year after her surgery, when she was diagnosed with Reflex Sympathetic Dystrophy (RSD) resulting from the surgery.
The Commission then concluded that:
2. . . . The uncontradicted evidence shows that the shoes which were issued as part of plaintiffs uniform were not a requirement of her employment, but could have been replaced upon her request with shoes which accommodated plaintiffs condition. Plaintiffs decision to continue wearing shoes which aggravated her condition could have occurred in any occupation; therefore, the shoes in question do not constitute a condition of plaintiffs particular trade, occupation or employment. Accordingly, any aggravation of plaintiffs non-disabling, pre-existing condition, the surgery, the resulting RSD, and any subsequent disability therefrom, are not the result of causes and conditions character*197istic of and peculiar to claimant’s employment. N.C. Gen. Stat. § 97-53(13); Id.
3. Plaintiff is responsible for providing employer with notice of her occupational disease in accordance with the mandates of N.C. Gen. Stat. § 97-22[] [and] ... N.C. Gen. Stat. § 97-58(b). . . .
By waiting to provide defendant with notice until after she had voluntarily aggravated her condition for five years and an additional year after she had surgery on her foot, plaintiff effectively eliminated defendant’s opportunity to alleviate the problem by allowing plaintiff to wear different shoes. Accordingly, defendant was prejudiced by plaintiff’s failure to give timely notice ....
4. Plaintiff has not suffered an occupational disease arising out of and in the course of the employment with defendant-employer. . . . Plaintiff does not have a compensable disability, because any inability to earn wages in her former employment with defendant-employer is the result of surgery for a non-occupational disease and/or subsequent complications arising therefrom. . . .
(Emphasis added.)
Thus, there is no doubt in my mind that the majority opinion prejudices an unknowing employer by holding it responsible for a situation that could have easily been avoided or certainly mitigated had plaintiff, through reasonable diligence, taken responsibility and done what any reasonable and prudent person would have done— notified her employer of the problem. Because I believe there is competent evidence in the record to support the Commission’s findings and conclusions, I vote to affirm the Commission’s Opinion and Award.